NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                     No. 15-3098


   MELVY JANNETTE BOL-VELASQUEZ; J. M. B-V.,
                                         Petitioners

                          v.

          ATTORNEY GENERAL OF THE
          UNITED STATES OF AMERICA
                                                   Respondent


       On Petition for Review of an Order of the
             Board of Immigration Appeals
    (Agency Nos.: A206-792-329 & A206-845-697)
 Immigration Judge: Honorable Roxanne C. Hladylowycz



      Submitted under Third Circuit LAR 34.1 (a)
                  on April 5, 2016

                (Filed: May 26, 2016)


Before: FISHER, RENDELL, and BARRY, Circuit Judges
                                       O P I N I O N*


RENDELL, Circuit Judge:

       Petitioners Melvy Bol-Velasquez (“Bol-Velasquez”) and J.M. B-V (“J.M.”), her

minor son, seek review of the Order of the Board of Immigration Appeals (“BIA”)

affirming the Order of the Immigration Judge (“IJ”) that denied Petitioners’ respective

applications for withholding of removal and relief under the Convention Against Torture

(“CAT”), and J.M.’s application for asylum. We will deny the Petition for Review.

                                      I. Background

       Bol-Velasquez and J.M. are citizens of Guatemala, where they lived in the small

impoverished town of Huehuetenango. Bol-Velasquez is of indigenous descent on her

father’s side. In 1999, at age 19, she gave birth to J.M. Upon J.M.’s birth, the father of

J.M. abandoned his relationship with Bol-Velasquez and J.M. Two years later, Bol-

Velasquez gave birth to a daughter, whose father, Abdon Feliciano Tello (“Tello”), lived

with Bol-Velasquez and J.M. for approximately the next ten years. Tello, however, was

physically and psychologically abusive towards Bol-Velasquez and J.M. At one point,

when Bol-Velasquez attempted to flee with J.M., Tello attacked J.M. with a knife, cutting

J.M.’s leg.

       Eventually, Bol-Velasquez and J.M. fled to Bol-Velasquez’s mother’s house. To

support herself, Bol-Velasquez began selling food at a street stand. But soon a local gang

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                              2
began to demand that she give them free food from the stand. The gang later began to

demand that she pay them in addition to providing them with free food. These costs made

it such that Bol-Velasquez was unable to continue operating her food stand, and she

closed it. The gang, however, demanded that she reopen the stand. They threatened her

son, J.M., saying they would take him from her if she would not reopen her stand. She

feared going to the police and thought that the police would be unlikely to help her.

Instead, she left Guatemala and came to the United States.

       She entered the United States (without J.M.) in June 2014 at or near Kingsville,

Texas, where she was apprehended by Customs and Border Patrol. Customs and Border

Patrol issued an expedited order of removal and she was removed from the United States.

She reentered the United States in July 2014, accompanied by her son, J.M. She was

interviewed by an asylum officer, who found that she had a reasonable fear of returning

to Guatemala. Her case was referred to an IJ, where she sought withholding of removal

and relief under the CAT. Her son sought these same protections, as well as asylum.1

       The IJ denied their requests for relief, finding that they had not shown that they

had been or would be persecuted on account of their “race, religion, nationality,

membership in a particular social group, or political opinion,” as is required for asylum

and withholding of removal. See A.R. 97-103. The IJ rejected Bol-Velasquez’s attempt to

characterize “indigenous wom[e]n without familial protection” as a distinct social group

that was the basis of her and her son’s being targeted by the gangs. See A.R. 97-99. The


1
 Bol-Velasquez, on account of her June 2014 order of removal, is ineligible to seek
asylum. See 8 U.S.C. § 1231(a)(5).
                                             3
IJ found that they had also not met their burden to qualify for relief under the CAT

because they had not shown that the government of Guatemala would be willfully blind

to their torture by the gangs.

       Petitioners appealed to the BIA. The BIA upheld the determination of the IJ that

Petitioners had not met their burden of proof for relief. The BIA, declining to examine

whether “indigenous wom[e]n without familial protection” was a distinct social group

under the INA, found no error in the IJ’s determination that Bol-Velasquez had failed to

demonstrate that her membership in this group was “at least one central reason for any

past or future persecution” she had endured. A.R. 4. The BIA upheld the IJ’s

determination that J.M.’s asylum and withholding of removal claims likewise failed as

they were based on the same underlying circumstances. A.R. 4-5. The BIA also found no

error in the IJ’s ruling that the Petitioners had not met their burden to qualify for relief

under the CAT as the Petitioners had not shown that the Guatemalan government would

be involved—either actively or through willful blindness—in torturing them. A.R. 5.

       Petitioners now seek review of the BIA’s Order dismissing their appeal.

                         II. Jurisdiction and Standard of Review

       We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the BIA’s final order

of removal. When the BIA substantially adopts the findings of the IJ, we review the

decisions of both the BIA and the IJ. He Chun Chen v. Ashcroft, 376 F.3d 215, 222 (3d

Cir. 2004). We review legal determinations de novo, although we defer to the BIA’s

reasonable interpretations of the law. See Gomez–Zuluaga v. Att’y Gen. of U.S., 527 F.3d

330, 339 (3d Cir. 2008) (citing Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467

                                               4
U.S. 837 (1984)). We review factual determinations for substantial evidence, meaning

that we must uphold those factual determinations unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” Valdiviezo–Galdamez v. Att’y Gen. of

U.S., 663 F.3d 582, 590 (3d Cir. 2011) (quoting 8 U.S.C. § 1252(b)(4)(B)).

                                       III. Analysis

       To be eligible for withholding of removal, Petitioners must demonstrate that there

is a “clear probability” that, if they were to return to Guatemala, they would be

persecuted “on account of race, religion, nationality, membership in a particular social

group, or political opinion.” See Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d Cir.

2003); 8 U.S.C. § 1101(a)(42)(A). J.M., who is also seeking asylum, must meet a similar,

but less stringent standard for relief via asylum. He must demonstrate that he has “a well-

founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” See 8 U.S.C. § 1101(a)(42)(A).

       We find no error in the BIA’s determination that Petitioners have not shown that

they were persecuted or would be persecuted on account of their membership in a

particular social group. Setting aside, as the BIA did, the issue of whether “indigenous

wom[e]n without familial protection” is a cognizable social group under the INA, there is

insufficient evidence of a nexus between Bol-Velasquez’s membership in that group and

her extortion by the gangs.2 Bol-Velasquez’s testimony reflects that the extortion by the

gangs was not motivated by her membership in any social group, but, rather, was


2
 Bol-Velasquez is not seeking relief on the basis of the alleged domestic violence by
Tello. See A.R. 4 n.3.
                                             5
“ordinary criminal activity [that] does not rise to the level of persecution necessary to

establish eligibility for asylum.” See Abdille v. Ashcroft, 242 F.3d 477, 494 (3d Cir.

2001); see, e.g., A.R. 161 (Bol-Velasquez testifying that gangs extorted men as well as

women). J.M.’s claims for relief likewise fail because he has not articulated, or supported

with evidence, how he was or would be targeted on account of his being in a particular

social group.3 Thus, under either the withholding-of-removal or asylum standard,

Petitioners have failed to establish their eligibility for relief.

       We also find no error with the BIA’s determination that the Petitioners have not

demonstrated that they are eligible for relief under the CAT. To qualify for relief under

the CAT, Petitioners must establish that it is more likely than not that they would be

tortured “with the consent or acquiescence of a public official or other person acting in an

official capacity” if removed. 8 C.F.R. § 1208.18(a)(1); see Kaplun v. Att’y Gen. of U.S.,

602 F.3d 260, 268 (3d Cir. 2010). As the IJ and BIA noted, Petitioners did not present

evidence sufficient to demonstrate that any torture they might be subjected to would be

done with the consent or acquiescence of any public official. See, e.g., A.R. 161 (Bol-

Velasquez testifying that she had never sought help from the police in Guatemala).

                                        IV. Conclusion

       For the foregoing reasons, we will deny Petitioners’ Petition for Review.



3
  We also see no error in the determination that Petitioners’ evidence failed to show that
relocation to another part of Guatemala was not a reasonable option, as Petitioners’
evidence of local criminal activity did not establish that there was a countrywide threat of
persecution. See 8 C.F.R. §§ 1208.13(b)(2)(ii), 1208.13(b)(3), 1208.16(b)(2)(ii),
1208.16(b)(3); A.R. 99.
                                                6